Citation Nr: 1242830	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to more than 45 months of education benefits pursuant to Chapter 35, Title 38, United States Code.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to September 1976.  He died in November 2005.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA RO in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In June 2011, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2011.  


FINDINGS OF FACT

1.  The appellant received 45 months of charged Dependent's Education Assistance (DEA) for courses taken from August 25, 2003 through February 22, 2010.  

2.  The evidence does not show that the appellant requires an extension to pursue special restorative training or that he qualifies for courses under the special assistance for the educationally disadvantaged program.  


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code in excess of 45 months have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 51 03A (West 2002); 38 C.F.R. § 3.159 (2012).  However, the Board finds that it is the law, and not the evidence that is dispositive in this case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and as such, notice is not required in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23.2004).  The United States Court of Appeals for Veterans Claims has also held that where the law, and not the underlying facts or development of facts are dispositive in a matter, the Veterans Claims Assistance Act of 2000 can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

II.  Background

The appellant originally applied for education benefits, pursuant to Chapter 35, Title 38, United States Code, in August 2003.  He was 18 at the time.  He submitted a certified enrollment showing he was taking 9 credit hours of classes.  The certification listed 6 credit hours as remedial/deficiency/refresher.  

The appellant was awarded benefits based on the Veteran's service-connected disability rating of 100 percent. An undated award letter confirmed the grant of benefits. 

The appellant's entitlement was established for 45 months of benefits.  The award letter noted that the appellant qualified for up to five months of extra entitlement that could only be used to pursue a high school diploma, or college refresher, remedial, or deficiency courses.  The letter further noted that the appellant had enrolled in 3 hours of this type of training for the August 2003 to December 2003 semester and another 3 hours for the period from August 2003 to October 2003.  

The appellant was further informed that this amounted to 2 months and 6 days of remedial training and that he had 2 months and 24 days of such training remaining without reducing his regular entitlement.  

A Chapter 35 Education Program printout, dated in September 2003, noted that the appellant was enrolled in 6 credit hours.  The printout also showed that his chapter 35 entitlement was now 43 months and 6 days.  

The appellant submitted another certification of enrollment in February 2004.  He was listed as enrolled for 14 hours for the period from January 2004 to May 2004.  Benefits were authorized in February 2004. A Chapter 35 computer printout listed the appellant's remaining entitlement as 39 months and 22 days.  

In an undated letter, presumably in February 2004, the agency of original jurisdiction (AOJ) informed the appellant that he qualified for extra entitlement based on refresher, remedial, or deficiency courses.  This was related to his period of enrollment from October 2003 to January 2004.  The letter advised that the appellant had used 1 month and 9 days of credit in the past and 1 month and 10 days with the current enrollment.  He had 2 months and 11 days left of his extra 5 months.  

The appellant continued to pursue his education over the next several years and was paid benefits based on his enrollment.  There were no further letters of record regarding his qualifying for further entitlement for refresher, remedial, or deficiency courses.  A series of computer printouts noted the continual usage of education benefits and the gradual decline of his remaining monthly entitlement.  

The appellant sought additional benefits in February 2007.  His claim, for the most part, was approved that same month.  A letter from the AOJ, also dated in February 2007, noted that VA could not pay for certain specific courses related to his current claim.  The letter further advised that the appellant had 20 months and 13 days of full-time benefits remaining.  He was informed that he had a delimiting date for the use of his benefits of January 27, 2011.  

The appellant wrote to the AOJ in January 2009.  He said he had been reviewing his VA education records.  He noted he had just received an Associates of Arts degree and was transferring to a new university.  He said he had about two years left in his education and would like to review his records to make sure they match the records with his school.  He asked that the AOJ send the audit information to him at his address.  

The appellant also submitted a claim for educational benefits in January 2009.  The AOJ issued a Certificate of Eligibility to the appellant in January 2009.  He was instructed to take the letter to his school and ask that a school official submit his enrollment certification to VA.  The letter further informed the appellant that he had 13 months and 13 days of full-time benefits remaining.  

The AOJ provided a response to the appellant's request for an audit in February 2009.  The letter detailed the periods for which payments were made, the amount of the payments and the status of the appellant's attendance, i.e., full-time, 3/4 time, 1/2 time or less.  

The appellant also submitted a claim for educational benefits in January 2009.  The AOJ issued a Certificate of Eligibility to the appellant in January 2009.  He was instructed to take the letter to his school and ask that a school official submit his enrollment certification to VA.  The letter further informed the appellant that he had 13 months and 13 days of full-time benefits remaining.  

Additional enrollment certifications were received from the appellant's educational institution in March 2009, May 2009, June 2009, September 2009, and October 2009.  A computer printout from October 2009 noted that the appellant had 2 months and 17 days remaining entitlement.  

An enrollment certification was received in December 2009.  A Chapter 35 education award printout, dated December 7, 2009, noted that the appellant was awarded DEA benefits at the full-time training rate for the period from December 18, 2009 through February 22, 2010.  The document noted that the appellant had no remaining entitlement for Chapter 35 benefits.  It was noted that the appellant received a computer-generated letter informing him that he had exhausted his 45 months of entitlement.  

Received in December 2009 was a letter from the appellant requesting an extension of his educational benefits.  The appellant noted that his father's death in November 2005 had a significantly negative effect on his studies; he failed some classes and received incompletes for others.  The appellant indicated that he had a very difficult time dealing with this father's death; he did not have the drive, desire, or a sense of urgency to continue his studies.  The appellant stated that he returned to school in the fall of 2008 with a different attitude and a new desire to complete his studies; he stated that he has made a complete turn about.  The appellant stated that he had had several setbacks and would like a second chance to continue his education and complete his degree in Business Administration; he stated that he hoped to graduate in the summer of 2010.  



III.  Analysis

The appellant does not dispute that he received 45 months of charged benefits.  Rather, he contends that his VA education benefits should be extended.  

As noted above, the appellant in this case has been in receipt of DEA since August 25, 2003.  He is eligible for DEA because he is the child of a veteran who had a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a) (1) (A); 38 C.F.R. § 21.3021.  The issue in this case, however, is not whether the Appellant is eligible for Chapter 35 benefits, but whether he is entitled to an extension of those benefits beyond the 45 months established by law.  

DEA is provided pursuant to Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 3501, 3512.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  The 45-month period of entitlement need not be consecutive but must be completed before the period of eligibility lapses.  38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b).  The 45-month limitation may be exceeded only where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program; or where special restorative training authorized under law exceeds 45 months.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c), 21.3344(c).  

In this case, the Appellant was born in January 1985 and was awarded DEA commencing on August 25, 2003, the date on which it was established that the 

Veteran was permanently and totally disabled due to service-connected disabilities.  Significantly, the Appellant does not dispute that he had exhausted all of his 45 months of DEA entitlement as of February 22, 2010.  Rather, he contends that his VA education benefits should be extended beyond the 45 months authorized by law.  

The Appellant was notified in December 2009 that he had exhausted his 45 months of entitlement.  In response, the Appellant initiated the present appeal, seeking for these benefits to be continued beyond the February 22, 2010 delimiting date.  In support of this contention, the Appellant states that he had a difficult time during the beginning of his studies as a result of his father's death; therefore, he had to start all over again in 2008.  The appellant stated that he was pursuing a degree in Business Administration with a concentration in Marketing, and he was expecting to graduate in the summer of 2010.  He contends he is a good student in good academic standing.  He essentially seeks entitlement to greater than 45 months of benefits based on academic merit and in order to help ease the burden of educational expenses.  

In the present case, the Board finds no basis in law for extending the appellant's receipt of DEA benefits beyond February 22, 2010.  

As previously stated, the law limits the amount of DEA benefits to which an eligible claimant is entitled.  According to controlling legal criteria, educational assistance under Chapter 35 may not exceed a period of 45 months unless a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c) (2012), or except as specified in 38 C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511 (West 2002); 38 C.F.R. § 21.3020(b).  Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable where no charge against the entitlement is made based on a course or courses pursued by a spouse or a surviving spouse under the special assistance for the educationally disadvantaged program.  38 C.F.R. § 21.3044(c) (1).  Under 38 C.F.R. § 21.3044(c) (2), an extension is 

allowable where special restorative training authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  38 C.F.R. § 21.3044(c) (2).  The special assistance for the educationally disadvantaged program allows a claimant to pursue remedial, deficiency, or refresher courses, and depending on the nature of the program pursued, the VA may or may not make a charge against the eligible person's entitlement for that course.  38 C.F.R. §§ 21.3045, 21.3344.  

While there is evidence that the appellant was enrolled in some remedial classes during the course of his college education, the evidence does not show that the appellant requires special restorative training.  Thus, an extension in not warranted under the circumstances outlined in 38 C.F.R. § 21.3300(c), or as specified in 38 C.F.R. § 21.3044(c) (2).  In addition, in light of the fact that the appellant is the Veteran's son and not the spouse or surviving spouse of the Veteran, an extension is also not warranted under 38 C.F.R. § 21.3044(c)(1).  Moreover, as the appellant has not requested an extension to pursue courses under the special assistance for the educationally disadvantaged program, it has not been necessary for the RO to determine whether a charge should be made against the appellant's entitlement.  Accordingly, the aforementioned exception is inapplicable.  

In the instant case, the RO has determined that by February 22, 2010, the appellant had been awarded his maximum entitlement of 45 months of DEA benefits authorized by law.  In this regard, the Board recognizes the appellant's assertions as to why additional DEA benefits should be awarded.  However, his assertions do not fit within the narrowly defined circumstances under which more than 45 months of Chapter 35 DEA benefits may be awarded, and the Board is bound by the laws and regulations governing this issue.  



ORDER

Entitlement to educational assistance benefits in excess of 45 months under Chapter 35, Title 38, United States Code, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


